               Case 2:20-cr-00079-RAJ Document 37 Filed 12/01/20 Page 1 of 2




 1                                                     THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
     UNITED STATES OF AMERICA,                         )   No. CR20-00079 RAJ
10                                                     )
                     Plaintiff,                        )   ORDER GRANTING
11                                                     )   UNOPPOSED MOTION TO
                v.                                     )   CONTINUE TRIAL DATE AND
12                                                     )   PRETRIAL MOTIONS DEADLINE
     JODI HAMRICK,                                     )
13                                                     )
                     Defendant.                        )
14                                                     )
15
            THE COURT has considered the unopposed motion of the defendant to continue
16
     the trial date and pretrial motions deadline. Based upon the undisputed facts set forth in
17
     the motion, which are incorporated by reference and adopted by findings of fact, the
18
     Court finds that:
19          (a) taking into account the exercise of due diligence, a failure to grant a
20   continuance in this case would deny counsel for the defendant the reasonable time
21   necessary for effective preparation due to counsel’s need for more time to review the
22   evidence, consider possible defenses, and gather evidence material to the defense, as set
23   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

24          (b) a failure to grant such a continuance in this proceeding would likely result in
     a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
25
26

       ORDER GRANTING UNOPPOSED MOTION                              FEDERAL PUBLIC DEFENDER
       TO CONTINUE TRIAL DATE AND PRETRIAL                             1601 Fifth Avenue, Suite 700
       MOTIONS DEADLINE                                                  Seattle, Washington 98101
       (United States v. Hamrick, CR20-00079RAJ) - 1                                (206) 553-1100
               Case 2:20-cr-00079-RAJ Document 37 Filed 12/01/20 Page 2 of 2




            (c) the additional time requested is a reasonable period of delay, as the defendant
 1
     has requested more time to prepare for trial, to investigate the matter, to gather evidence
 2
     material to the defense, and to consider possible defenses; and
 3
            (d) the ends of justice will best be served by a continuance, and the ends of
 4
     justice outweigh the best interests of the public and the defendant in any speedier trial,
 5
     as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 6          (e) the additional time requested between the current trial date of December 14,
 7   2020, and the new trial date is necessary to provide counsel for the defendant the
 8   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 9   the facts set forth above.
10          IT IS THEREFORE ORDERED that the defendant’s unopposed motion to

11   continue trial date and pretrial motions deadline (Dkt. # 33) is GRANTED. The trial
     date in this matter shall be continued to March 15, 2021. All pretrial motions, including
12
     motions in limine, shall be filed no later than February 2, 2021.
13
            IT IS FURTHER ORDERED that the period of delay from the date of this order
14
     to the new trial date of March 15, 2021, is excludable time pursuant to 18 U.S.C. §§
15
     3161(h)(7)(A) and (h)(7)(B)(iv).
16
            DATED this 1st day of December, 2020.
17
18                                                     A
19                                                     The Honorable Richard A. Jones
20                                                     United States District Judge

21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED MOTION                           FEDERAL PUBLIC DEFENDER
       TO CONTINUE TRIAL DATE AND PRETRIAL                          1601 Fifth Avenue, Suite 700
       MOTIONS DEADLINE                                               Seattle, Washington 98101
       (United States v. Hamrick, CR20-00079RAJ) - 2                             (206) 553-1100
